DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holman (U.S. Patent Application Publication No. 2015/0106947 A1).

	
	Regarding claim 1: 
	Holman teaches: a method of prohibiting personal information identification of a photographic subject (e.g. Figs. 1A-1Q and 13, these prohibiting methods are employed with ‘privacy beacons’ or a “DCM privacy beacon’ (“Don’t Capture Me” privacy beacon), which can be detected to prohibit personal identifying and image data info from being shared/accessed/used), comprising: 
	digitally photographing the photographic subject to form a photo of the photographic subject (e.g. claim 70-71, and paras. 126, 151-52, 204-10 acquiring image data that contains a person’s face), 
	the photographic subject having an indicia incorporated in the photo indicating prohibiting personal information identification of the photographic subject, the indicia being invisible to the human eye (see e.g. Fig. 13 and related description, i.e. para. 285.  The person (photographic subject) can have a privacy beacon (indicia) that will be present in the photo (i.e. a detectable marker) that can be invisible) (see also paras. 80, 126-33; and claims 2, 4-6, 10 and 15); 
	reading the indicia (e.g. para. 141-53; and Fig. 13); 
	responsive to reading the indicia, processing the indicia to make a determination when the indicia prohibits identification of personal information of the photographic subject (see e.g. para. 158, in the event that a DCM beacon was not detected, the image is free to be used; and see also, per para. 211, a person who has an DCM beacon associated therewith can (in one of many examples that Holman provides) result in the person’s image being obscured (i.e. blocked, blurred, covered, etc.). See also paras. 148-60, 210, 251, 246, 262-78, metadata associated with the beacon/indicia can relay conditions or terms of service upon which the image can be used); and 
	disclosing on a social network system the photo and the personal information of the photographic subject according to the determination (see e.g. para. 1411 142 and 317, uploading to a social network system such as Facebook is known).
	Modifying Holman, in view of same, such that the photo and personal information (i.e. full facial features which correspond to a user’s identity) of the subject can be disclosed on a social network system, such as Facebook per Holman, based on the determination of privacy beacons, also per Holman, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Holman further teaches: the method of claim 1 wherein the indicia contains metadata that is stored with the photo, the metadata identifying the photographic subject and the personal information identification prohibition (see e.g. claims 12 and 14, metadata stored with the photo, in combination with para. 143 the metadata can identify the subject/user, and, per para. 143, the personal info ID prohibition (terms of service). See also paras. 148-60, 210, 246, , 262-78).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to protect user privacy rights.


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained : the method of claim 1 wherein reading the indicia and processing the indicia is by a camera that is photographing the photographic subject, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Holman teaches an image capture device (Fig. 5: 500) that can include a CMOS or CCD sensor (Fig. 5: 530).  Per Holman, the beacons/markers/indicia that are invisible can be read or detected by a sensor (see para. 285).  See also paras. 136-38.  Modifying Holman, in view of itself, such to use the CMOS/CCD sensor aspect of its image capture device 500, to capture the image and read the indicia, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained : the method of claim 3 further comprising uploading by the camera the photo with the indicia to the social network, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See Fig. 1-J and related description. Here, there is described a wearable computer 3100 that includes an image capturing device 3110, and the entire device is capable of performing the uploading of a photo with indicia to a social network (e.g. paras. 136-41). As mapped throughout, the indicia/beacon/marker can be included with the photo and detected by sensors (e.g. para. 285).  Modifying Holman, in view of itself, such that the uploading is performed by a camera in the form of a device that is wearable and described in relation to Fig. 1-J, would have been obvious and predictable over the prior art. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Holman further teaches: the method of claim 1 wherein between photographing the photographic subject and reading the indicia, further comprising uploading the photo with the indicia to a computing device  (see for example, Fig.1-C and related description, unencrypted image data can be sent to a DCM beacon detecting module, such can be in a separate device or server, to detect the DCM beacon) and 
	after reading the indicia by a computing device and after processing the indicia by the computing device, uploading the photo with the indicia to the social network (see Fig. 1-C, the DCM beacon detecting module reads the beacon/indicia, and in the even that it has no limits to upload to social network, this can be done. See para. 142, 153, 286). See also mapping to claims 1-2 above. 
	Modifying Holman, in view of same, to have included the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	Holman further teaches: the method of claim 1 wherein when the determination is that the indicia prohibits identification of personal information of the photographic subject, altering the photo of the photographic subject and blocking identification of the photographic subject (see above mapping to claim 1 and 2, the indicia can prohibit identifying personal info of the subject (i.e. image of facial features), and, per para. 211-12, altering the photo and blocking can be one result).  
	Modifying the Holman, in view of same, such that altering/blocking is the result when the indicia/marker/beacon prohibits identification of personal info per, its metadata for example, is all taught, suggested, and obvious and predictable over the prior art See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Holman further teaches: the method of claim 6 wherein altering the photo is masking the face of the photographic subject (para. 211, masking the image of Beth Caesar by blacking out or covering with advertisements). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to protect user privacy.


	Regarding claim 8:
	Holman further teaches: the method of claim 6 wherein altering the photo is blurring the face of the photographic subject (para. 211). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to protect user privacy.


	Regarding claim 9:
	Holman further teaches: the method of claim 1 wherein when the determination is that the indicia does not prohibit identification of personal information of the photographic subject, displaying the photo of the photographic subject unaltered (see above mapping to claim 1, and para. 211, Jules Caesar is not obscured because beacon does not require such). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to protect user privacy.


	Regarding claim 10:
	Holman further teaches: the method of claim 1 wherein the indicia comprises an ink that has high absorbability of light in the wavelength range of 700 to 2500 nm (para. 127, beacon (indicia) can be seen using infrared light. This is light in the above claimed wavelength range). 
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to protect user privacy and take advantage of the EM spectrum for communicating such aims. 


	Regarding claim 11:
Holman further teaches: the method of claim 1 wherein the indicia is capable of switching from on to off or off to on (see e.g. paras. 182-84, 202, 213-16, 230, the DCM beacons can be active or passive (on or off)).
	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference in view of same to have obtained the above. The motivation would be to protect user privacy.


	Regarding claim 12:
	Holman teaches: a method of disclosing a photo having an indicia indicating prohibiting personal information identification of the photographic subject (claim 1 and e.g. Figs. 1A-1Q and 13) comprising: 
	storing the photo with the indicia incorporated in the photo on a social network system (e.g. para. 157, a social network system can acquire the photo at the same time as a device, and/or para. 183, monitoring posts on social media site to determine if a DCM beacon is being used (don’t capture me beacon. This teaches/suggests a photo stored with indicia as claimed) the indicia regulating who can view the photo without alteration (see above mapping to claims 1-2, the beacon/marker/indicia can have metadata or otherwise instructions regarding the terms of use of the photo and how it can be used. See also para. 153), 
	wherein the indicia is invisible to the naked eye (para. 285); 
	requesting the photo by a user from the social network system (see e.g. para. 153, the photo is on social media site such as Facebook, in combination with para. 286, the term data or privacy metadata included with the beacon/indicia/marker can include terms of use that include distribution, upload and downloading rights, this includes the above requesting step. See also Fig. 13 and mapping to claims 1-2 above); 
	accessing a database to check if the user has permission to view the photo (see mapping to claim 2 above, in combination with para. 272 and Fig. 10B, a query for metadata can be a to a database that stores term data corresponding to terms of service associated with use of the image. See also paras. 322-25); and 
	when the user has permission, the user viewing the photo without alteration and when the user does not have permission, the user viewing the photo with alteration subject (see e.g. para. 158, in the event that a DCM beacon was not detected, the image is free to be used; and see also, per para. 211, a person who has an DCM beacon associated therewith can (in one of many examples that Holman provides) result in the person’s image being obscured (i.e. blocked, blurred, covered, etc.). See also paras. 148-60, 210, 251, 246, 262-78, metadata associated with the beacon/indicia can relay conditions or terms of service upon which the image can be used). 
	Modifying Holman, in view of same, such to include the above as one of several embodiments in the teachings of Holman, whereby each claim feature is taught/suggested by Holman, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13: see claim 10.
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 14: see claim 2.
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 15: see claim 11.
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 16: see claim 7.
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 17: see claim 8.
	These claims are similar. Thus, the same rationale for rejection applies. 


	Regarding claim 18: see also claim 1. 
	Holman teaches: a computer program product (claim 124) for prohibiting personal information identification of a photographic subject, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, (claim 124 and paras. 19, 101-102) the program instructions executable by a processor to cause the processor to perform a method (e.g. paras. 110-113)  comprising: 
	The method of claim 18 corresponds to that of claim 1.  Thus, the same rationale for rejection applies.  Modifying the method of claim 1 to be performed via instructions, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known architecture with which to perform tasks. 


	Regarding claim 19: see claim 2.
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 20: see claim 10.
	These claims are similar. Thus, the same rationale for rejection applies. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to image processing/analysis and features as it relates to security, privacy and anti-counterfeiting concerns. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613